Case 19-25757-JNP   Doc 132    Filed 09/30/19 Entered 09/30/19 16:29:10   Desc Main
                              Document     Page 1 of 12
Case 19-25757-JNP   Doc 132    Filed 09/30/19 Entered 09/30/19 16:29:10   Desc Main
                              Document     Page 2 of 12
Case 19-25757-JNP   Doc 132    Filed 09/30/19 Entered 09/30/19 16:29:10   Desc Main
                              Document     Page 3 of 12
Case 19-25757-JNP   Doc 132    Filed 09/30/19 Entered 09/30/19 16:29:10   Desc Main
                              Document     Page 4 of 12
Case 19-25757-JNP   Doc 132    Filed 09/30/19 Entered 09/30/19 16:29:10   Desc Main
                              Document     Page 5 of 12
Case 19-25757-JNP   Doc 132    Filed 09/30/19 Entered 09/30/19 16:29:10   Desc Main
                              Document     Page 6 of 12
Case 19-25757-JNP   Doc 132    Filed 09/30/19 Entered 09/30/19 16:29:10   Desc Main
                              Document     Page 7 of 12
Case 19-25757-JNP   Doc 132    Filed 09/30/19 Entered 09/30/19 16:29:10   Desc Main
                              Document     Page 8 of 12
Case 19-25757-JNP   Doc 132    Filed 09/30/19 Entered 09/30/19 16:29:10   Desc Main
                              Document     Page 9 of 12
Case 19-25757-JNP   Doc 132     Filed 09/30/19 Entered 09/30/19 16:29:10   Desc Main
                              Document      Page 10 of 12
Case 19-25757-JNP   Doc 132     Filed 09/30/19 Entered 09/30/19 16:29:10   Desc Main
                              Document      Page 11 of 12
Case 19-25757-JNP   Doc 132     Filed 09/30/19 Entered 09/30/19 16:29:10   Desc Main
                              Document      Page 12 of 12
